MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                               Aug 12 2016, 9:14 am
this Memorandum Decision shall not be
                                                                          CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
court except for the purpose of establishing                               and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David A. Martin,                                         August 12, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A04-1509-CR-1357
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Peggy R. Hart,
Appellee-Plaintiff.                                      Commissioner.
                                                         The Honorable Shatrese M.
                                                         Flowers, Judge.
                                                         Trial Court Cause No.
                                                         49G20-1405-FA-22457



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016        Page 1 of 8
                                               Case Summary

[1]   Following a bench trial, David Martin was convicted of a number of drug and

      firearm offenses. On appeal, Martin argues that the trial court abused its

      discretion by admitting evidence obtained as a result of an unlawful warrantless

      entry into his home.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Shortly after midnight on March 27, 2013, Officer Patrick Bragg of the

      Indianapolis Metropolitan Police Department was on patrol when a vehicle

      travelling southbound down an alley caught his attention. Officer Bragg

      followed the vehicle down the alley and saw it pull up next to a garage. At that

      time, Officer Bragg saw a man coming around the corner of the garage toward

      the parked vehicle. The man took off running when he saw Officer Bragg.

      Officer Bragg called for another officer in the area to pursue the man and then

      approached the occupants of the parked vehicle. The driver identified himself

      as David Petty and told Officer Bragg that he and his passenger had been

      dropping off a woman they knew as Dee Dee at the house. According to Petty,

      as Dee Dee exited the car, two men came out of the house. One of the men

      took off running after seeing Officer Bragg, and the other man “chased” Dee

      Dee into the house through the back door. Transcript at 90. Petty told Officer

      Bragg that he did not know what was going on, but that he did not believe that

      Dee Dee lived at the residence.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 2 of 8
[4]   Officer Bragg was concerned for Dee Dee’s safety, so he called another officer

      to the scene to assist him. When the other officer arrived, Officer Bragg

      knocked on the back door and announced his presence, and someone inside the

      house immediately began turning off the interior lights. Officer Bragg knocked

      again, and the other responding officer shined his spotlight on the house and

      used his PA system to ask the occupants of the house to come out. The officers

      got no response, and Officer Bragg heard a female voice that he believed to be

      yelling for help.


[5]   Officer Bragg requested the presence of a police supervisor and additional

      officers at the scene. Upon his arrival, the supervisor authorized a forced entry

      into the home for a welfare check on Dee Dee. The officers attempted to make

      entry by using a ram on the front door, and a man who would later be identified

      as Martin shouted from inside the house that he would open the door. Martin

      then exited through the back door and police entered the home. Officer Bragg

      located a woman in the dining room whom he eventually identified as Dee

      Dee. Dee Dee told Officer Bragg that she did not think there was anyone else

      in the house, but that she was unsure. Officers then performed a protective

      sweep of the home, during which they detected a strong odor of marijuana and

      observed a shotgun, a rifle, and multiple scales in plain view. After obtaining

      Martin’s consent, police performed a full search of the home and recovered

      sixty-four grams of cocaine, fifteen grams of marijuana, and three guns.


[6]   As a result of these events, the State charged Martin with multiple drug and

      firearm offenses. Martin filed a motion to suppress all of the evidence

      Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 3 of 8
      recovered from the home as the products of an unlawful warrantless entry.

      Specifically, Martin argued that the initial entry was not supported by exigent

      circumstances, and all subsequently recovered evidence was fruit of the

      poisonous tree. The trial court denied the motion and the matter proceeded to

      a bench trial on July 27, 2015. Evidence seized from the home was admitted

      into evidence over Martin’s continuing objections at trial, and at the conclusion

      of the evidence, the trial court found Martin guilty as charged. After vacating

      two counts due to double jeopardy concerns, the trial court entered judgments

      of conviction for class A felony dealing in cocaine, class B felony possession of

      a firearm by a serious violent felon, class C felony possession of cocaine and a

      firearm, and class D felony possession of marijuana. Martin now appeals.


                                          Discussion & Decision


[7]   On appeal, Martin argues that all evidence recovered from the home should

      have been excluded as the fruit of an unlawful warrantless entry. Martin

      initially challenged the admission of this evidence through a motion to

      suppress, and is now appealing its admission after a completed bench trial.

      Trial courts have broad discretion in ruling on the admissibility of evidence, and

      such rulings will be reversed only upon a showing of an abuse of that discretion.

      Palilonis v. State, 970 N.E.2d 713, 725 (Ind. Ct. App. 2012), trans. denied. An

      abuse of discretion occurs when the trial court’s ruling is clearly against the

      logic and effect of the facts and circumstances before it. Id. In reviewing a trial

      court’s evidentiary rulings, we will not reweigh the evidence, and we will

      consider conflicting evidence most favorable to the trial court’s ruling. Id. We

      Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 4 of 8
      also consider uncontroverted evidence in the defendant’s favor. Joseph v. State,

      975 N.E.2d 420, 424 (Ind. Ct. App. 2012).


                                          1. Fourth Amendment


[8]   Martin first argues that the entry into his home violated his rights under the

      Fourth Amendment to the United States Constitution.


               The Fourth Amendment protects persons from unreasonable
               search and seizure and this protection has been extended to the
               states through the Fourteenth Amendment. The fundamental
               purpose of the Fourth Amendment to the United States
               Constitution is to protect the legitimate expectations of privacy
               that citizens possess in their persons, their homes, and their
               belongings. For a search to be reasonable under the Fourth
               Amendment, a warrant is required unless an exception to the
               warrant requirement applies. The State bears the burden of
               proving that a warrantless search falls within an exception to the
               warrant requirement


      Taylor v. State, 842 N.E.2d 327, 330 (Ind. 2006) (citations omitted).


[9]   In this case, the State argued and the trial court found that the warrantless entry

      into Martin’s home was justified by exigent circumstances. As this court has

      noted,

               [t]he existence of exigent circumstances falls within an exception
               to the warrant requirement. In other words, the warrant
               requirement becomes inapplicable when the exigencies of the
               situation make the needs of law enforcement so compelling that
               the warrantless search is objectively reasonable under the Fourth
               Amendment. Under the exigent circumstances exception, police
               may enter a residence without a warrant if the situation suggests
      Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 5 of 8
               a reasonable belief that someone inside the residence is in need of
               aid. However, an officer’s subjective belief that exigent
               circumstances exist is insufficient to justify a warrantless entry.
               Rather, the test is objective, and the government must establish
               that the circumstances as they appear at the moment of entry
               would lead a reasonable, experienced law enforcement officer to
               believe that someone inside the house required immediate
               assistance.


       Joseph, 975 N.E.2d at 425 (citations omitted). Officers do not, however, need

       “ironclad proof of a likely serious, life-threatening injury” to invoke the exigent

       circumstances exception. Michigan v. Fisher, 558 U.S. 45, 49 (2009) (internal

       quotation marks omitted).


[10]   The evidence presented in this case amply supports the trial court’s finding that

       the warrantless entry into Martin’s home was supported by exigent

       circumstances. When Officer Bragg arrived at the scene, he observed one man

       take off running, and Petty told him that another man had chased Dee Dee into

       the house. When Officer Bragg knocked on the door, someone inside the house

       started turning off the interior lights. When police attempted to make contact

       with the occupants of the house using a PA system, they got no response.

       Moreover, Officer Bragg believed that he heard a woman yelling for help,

       although he could not make out words or pinpoint exactly where the voice was

       coming from. These facts were more than sufficient to support an objectively

       reasonable belief that someone inside the residence—namely, Dee Dee—was in

       need of aid. Accordingly, the warrantless entry into Martin’s home did not

       violate the Fourth Amendment to the United States Constitution.


       Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 6 of 8
                                           2. Article 1, Section 11


[11]   Martin also argues that the warrantless entry into his home violated Article 1,

       Section 11 of the Indiana Constitution. Article 1, Section 11, like the Fourth

       Amendment, bars unreasonable searches and seizures. Carpenter v. State, 18
N.E.3d 998, 1001 (Ind. 2014). “Although Indiana’s Section 11 and the Federal

       Fourth Amendment are textually identical, they are analytically distinct.” Id.

       Specifically, while Fourth Amendment analysis turns on whether the subject of

       a search had a reasonable expectation of privacy, analysis under Article 1,

       Section 11 turns on whether the police conduct was reasonable under the

       totality of the circumstances. Id. at 1001-02. In evaluating the reasonableness

       of police conduct, we consider: “1) the degree of concern, suspicion, or

       knowledge that a violation has occurred, 2) the degree of intrusion the method

       of the search or seizure imposes on the citizen’s ordinary activities, and 3) the

       extent of law enforcement needs.” Id. at 1002 (quoting Litchfield v. State, 824
N.E.2d 356, 361 (Ind. 2005)). The State bears the burden of establishing that

       the police conduct was reasonable. Id.


[12]   We acknowledge, and the State concedes, that the degree of police intrusion in

       this case was great—police used a battering ram to attempt to gain entry into

       Martin’s home. Balanced against this intrusion, however, are a very high

       degree of concern that a violation was occurring and considerable law

       enforcement needs. Petty told Officer Bragg that a man had chased Dee Dee

       into the home, and when Officer Bragg knocked on the door, someone inside

       started turning off the interior lights. Police got no response when they used

       Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 7 of 8
       their PA system to ask the occupants of the house to come outside, and Officer

       Bragg heard what he believed to be a woman yelling for help. Under these

       circumstances, we cannot conclude that the officers’ decision to take immediate

       action to ensure Dee Dee’s safety was unreasonable. Indeed, it is plainly

       reasonable for police to forego seeking a warrant under circumstances such as

       these, where a person appears to be in imminent peril. We therefore conclude

       that the warrantless entry into Martin’s home did not violate Article 1, Section

       11 of the Indiana Constitution.


[13]   Judgment affirmed.


[14]   Bailey, J. and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1509-CR-1357 | August 12, 2016   Page 8 of 8